
	
		III
		109th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2006
			Ms. Murkowski (for
			 herself, Mr. Johnson,
			 Mr. Coleman, Mr. Dodd, Mr.
			 Durbin, Mrs. Murray, and
			 Mr. Stevens) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 12, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 9, 2006, as
		  National Fetal Alcohol Spectrum Disorders Awareness
		  Day.
	
	
		Whereas
			 the term fetal alcohol spectrum disorders includes a broader range
			 of conditions and therefore has replaced the term fetal alcohol
			 syndrome as the umbrella term describing the range of effects that can
			 occur in an individual whose mother drank alcohol during pregnancy;
		Whereas
			 fetal alcohol spectrum disorders are the leading cause of mental retardation in
			 western civilization, including the United States, and are 100 percent
			 preventable;
		Whereas
			 fetal alcohol spectrum disorders are a major cause of numerous social
			 disorders, including learning disabilities, school failure, juvenile
			 delinquency, homelessness, unemployment, mental illness, and crime;
		Whereas
			 the incidence rate of fetal alcohol syndrome is estimated at 1 out of 500 live
			 births and the incidence rate of fetal alcohol spectrum disorders is estimated
			 at 1 out of every 100 live births;
		Whereas
			 the economic cost of fetal alcohol syndrome alone to the Nation was
			 $5,400,000,000 in 2003 and it is estimated that each individual with fetal
			 alcohol syndrome will cost taxpayers of the United States between $1,500,000
			 and $3,000,000 in his or her lifetime;
		Whereas, in February 1999, a small group of
			 parents of children who suffer from fetal alcohol spectrum disorders came
			 together with the hope that in 1 magic moment the world could be made aware of
			 the devastating consequences of alcohol consumption during pregnancy;
		Whereas
			 the first International Fetal Alcohol Syndrome Awareness Day was observed on
			 September 9, 1999;
		Whereas
			 Bonnie Buxton of Toronto, Canada, the co-founder of the first International
			 Fetal Alcohol Syndrome Awareness Day, asked What if . . . a world full
			 of FAS/E [Fetal Alcohol Syndrome/Effect] parents all got together on the ninth
			 hour of the ninth day of the ninth month of the year and asked the world to
			 remember that during the 9 months of pregnancy a woman should not consume
			 alcohol . . . would the rest of the world listen?; and
		Whereas
			 on the ninth day of the ninth month of each year since 1999, communities around
			 the world have observed International Fetal Alcohol Syndrome Awareness Day:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates September 9, 2006, as
			 National Fetal Alcohol Spectrum Disorders Awareness Day;
			 and
			(2)calls upon the people of the United
			 States—
				(A)to observe National Fetal Alcohol Spectrum
			 Disorders Awareness Day with appropriate ceremonies—
					(i)to promote awareness of the effects of
			 prenatal exposure to alcohol;
					(ii)to increase compassion for individuals
			 affected by prenatal exposure to alcohol;
					(iii)to minimize further effects of prenatal
			 exposure to alcohol; and
					(iv)to ensure healthier communities across the
			 United States; and
					(B)to observe a moment of reflection on the
			 ninth hour of September 9, 2006, to remember that during the 9 months of
			 pregnancy a woman should not consume alcohol.
				
